Citation Nr: 0213177	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-07 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to an increase in a 10 percent rating for a left 
ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from October 1978 to October 
1981.  This matter came before the Board of Veterans' Appeals 
(the Board) on appeal from a July 2000 RO rating decision 
which denied an increase in a 10 percent rating for the 
veteran's service-connected left ankle disability.  In April 
2002, the Board sent a letter to the veteran to afford him 
the opportunity to respond to the issue whether his appeal is 
timely.  


FINDINGS OF FACT

In July 2000, the RO denied the veteran's claim for an 
increased rating for his service-connected left ankle 
disability, and in that month notified him of the decision; 
in August 2000, the veteran filed a notice of disagreement; 
the RO sent him a statement of the case in August 2000; and 
he filed his substantive appeal in August 2001, which is 
late.  


CONCLUSION OF LAW

The veteran did not timely perfect an appeal from the RO's 
decision which denied an increased rating for his service-
connected left ankle disability, and the Board has no 
jurisdiction to review the merits of the claim.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991); 38 C.F.R. §§ 20.101, 20.200, 
20.202, 20.302 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a Board letter sent to the veteran in April 2002, the 
veteran has been informed of the issue of timeliness of his 
appeal and has been given an opportunity to provide evidence 
and argument on the matter.  There has been compliance with 
due process on the timeliness question.  38 C.F.R. 
§ 20.101(c), (d) (66 Fed. Reg. 53339 (2001)); Marsh v. West, 
11 Vet.App. 468 (1998).  

The Board only has jurisdiction to review RO decisions which 
are timely appealed.  For an appeal to be timely, a claimant 
must file a notice of disagreement within the year after the 
RO sends him/her notice of the adverse action; and to timely 
perfect an appeal the claimant must submit a substantive 
appeal within 60 days after being sent a statement of the 
case, or within the remainder of the 1-year period which 
follows the RO's notice to him/her of the adverse decision, 
whichever period ends later.  A substantive appeal consists 
of a VA Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. 
§§ 20.200, 20.202, 20.302; Roy v. Brown, 5 Vet.App. 554 
(1993).

The file shows that in July 2000, the RO denied the veteran's 
claim for an increase in a 10 percent rating for his service-
connected left ankle disability, and in that same month he 
was notified of the adverse decision.  In August 2000, he 
filed a timely notice of disagreement.  The RO sent him a 
statement of the case in August 2000.  The veteran filed his 
substantive appeal in August 2001, which is late, being more 
than 60 days after issuance of the statement of the case, and 
beyond the 1-year period following notice of the adverse 
decision.  

As the veteran did not perfect an appeal with a timely 
substantive appeal, the Board has no jurisdiction to review 
the merits of the case, and the appeal must be dismissed as 
untimely.  









ORDER

The appeal, for an increased rating for a left ankle 
disability, is dismissed.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

